2022 WI 5

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2018AP1476-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Octavia W. Dodson,
                                 Defendant-Appellant-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 394 Wis. 2d 187,949 N.W.2d 879
                                     (2020 – unpublished)

OPINION FILED:         January 26, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 13, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Joseph M. Donald

JUSTICES:
KAROFSKY, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and HAGEDORN, JJ., joined.
HAGEDORN, J., filed a concurring opinion. REBECCA GRASSL
BRADLEY, J., filed a dissenting opinion, in which ZIEGLER, C.J.,
and ROGGENSACK, J., joined.
NOT PARTICIPATING:



ATTORNEYS:

      For the defendant-appellant-petitioner, there were briefs
filed by Jorge R. Fragoso, assistant state public defender. There
was an oral argument by Jorge R. Fragoso.


      For the plaintiff-respondent, there was a brief filed by
Donald V. Latorraca, assistant attorney general; with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Donald V. Latorraca.
                                                                     2022 WI 5
                                                                     NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.   2018AP1476-CR
(L.C. No.      2016CF1316)

STATE OF WISCONSIN                                :              IN SUPREME COURT

State of Wisconsin,

               Plaintiff-Respondent,
                                                                          FILED
          v.                                                         JAN 26, 2022

Octavia W. Dodson,                                                       Sheila T. Reiff
                                                                     Clerk of Supreme Court

               Defendant-Appellant-Petitioner.


KAROFSKY, J., delivered the majority opinion of the Court, in which
ANN WALSH BRADLEY, DALLET, and HAGEDORN, JJ., joined. HAGEDORN,
J., filed a concurring opinion. REBECCA GRASSL BRADLEY, J., filed
a dissenting opinion, in which ZIEGLER, C.J., and ROGGENSACK, J.,
joined.




      REVIEW of a decision of the Court of Appeals.                    Affirmed.



      ¶1       JILL    J.    KAROFSKY,      J.   Octavia        W.     Dodson      seeks

resentencing          for    his     second-degree        intentional          homicide

conviction,      alleging     that    the   Milwaukee      County     Circuit      Court

relied on an improper sentencing factor in mentioning his lawful

gun ownership and conceal-carry (CCW) permit.1                    He contends such

reliance contravenes his rights under the Second Amendment to the


      1    The Honorable M. Joseph Donald presided over sentencing.
                                                    No.   2018AP1476-CR



United States Constitution.       The circuit court denied Dodson's

postconviction motion for resentencing, and the court of appeals

affirmed that denial.2   We likewise affirm.   Dodson fails to prove

by clear and convincing evidence that the circuit court actually

relied on an improper factor.     Accordingly, his sentence stands.

                           I.    BACKGROUND

     ¶2    On March 25, 2016, Dodson shot and killed Deshun T.

Freeman.   Roughly four minutes before the homicide, Dodson was

involved in a minor car accident during which an unidentified

driver——in what Dodson believed to be a Buick3——collided with the

rear of Dodson's car.    Dodson exited his vehicle and as he walked

toward the back of his car, the other driver reversed the Buick

several car-lengths and sped off.      Meanwhile, Dodson unholstered

his pistol, which he lawfully owned and for which he had a valid

CCW permit.4

     ¶3    Dodson returned to his car and attempted to follow the

Buick but lost sight of it.     While searching for the Buick, Dodson

swapped out his pistol's ten-round magazine for an extended 17-
round magazine.   Soon thereafter Dodson spotted a second Buick

driven by the victim, Deshun Freeman.     Believing it to be the car

     2 State v. Dodson, No. 2018AP1476-CR, unpublished slip op.
(Wis. Ct. App. Aug. 25, 2020) (affirming the postconviction order
of the Honorable Carolina Stark of the Milwaukee County Circuit
Court).
     3 This opinion will refer to the striking vehicle as "the
Buick."
     4 A CCW permit authorizes a qualifying person to carry a
concealed weapon in Wisconsin, except in enumerated circumstances.
See generally Wis. Stat. § 175.60 (2019–20).
                                   2
                                                    No.   2018AP1476-CR



that rear-ended him, Dodson pursued Freeman's vehicle.            When

Freeman pulled over to the side of the road, Dodson parked his car

about two car-lengths behind.

     ¶4     According to Dodson, Freeman began "fumbling around" by

his driver-side door before starting to walk toward Dodson.         At

that point, Dodson exited his vehicle and stood between the open

driver-side door and his car.    Dodson told officers that Freeman,

with his hands either in his pockets or underneath his sweatshirt,

began running toward Dodson, and shouted an obscenity at him.

Dodson responded by firing six rounds from his pistol, three of

which hit and killed Freeman.      After witnessing Freeman's body

fall to the ground, Dodson fled the scene.       Hours later, Dodson

surrendered himself to the police.        The investigation revealed

that Freeman had not been armed and that Freeman's vehicle did not

match Dodson's description of the Buick from the earlier collision.

     ¶5     The State charged Dodson with second-degree intentional

homicide, citing unnecessary defensive force as the mitigating

circumstance.5 The charge included the "use of a dangerous weapon"
penalty enhancer.6    As the result of plea negotiations, the State

dismissed the dangerous-weapon penalty enhancer in exchange for

Dodson's guilty plea to second-degree intentional homicide.

     ¶6     At the sentencing hearing, the circuit court determined

that despite Dodson being an otherwise "model citizen," the gravity

     5 See Wis. Stat. §§ 940.01(2)(b) & 940.05(1) (2015-16). All
subsequent references to the Wisconsin Statutes are to the 2015-16
version unless otherwise indicated.
     6   See Wis. Stat. § 939.63(1)(b).

                                  3
                                                       No.   2018AP1476-CR



and serious nature of the crime warranted 14 years of initial

confinement followed by six years of extended supervision.        As the

circuit court explained:


     In reviewing this case, I have to say I am completely
     baffled as to why this happened. And I don't think that
     there is any rational way of trying to explain it. I
     can tell you this, Mr. Dodson, that in my experience as
     a judge, I have seen over time how individuals when they
     are possessing a firearm, how that in some way changes
     them. It changes how they view the world. It changes
     how they react and respond to people. I know that this
     is only speculation on my part, but I do strongly feel
     that the day that you applied for that concealed carry
     permit and went out and purchased that firearm, and that
     extended magazine, whether your rational beliefs for
     possessing it, whether you felt the need to somehow arm
     yourself and protect yourself from essentially the crime
     that is going on in this community I think on that day
     set in motion this circumstance.

     It is clear to me, Mr. Dodson, that for whatever reason,
     and it appears that it is a distorted, misguided belief
     of the world that somehow Mr. Freeman was a threat that
     required you, in essence, to terminate his life. Makes
     no sense.

     . . . [I]t is clear to me that you were operating under
     some misguided belief, some distorted view of the world
     that somehow [Deshun] Freeman was a threat to you when
     in reality it was nothing further from the truth.


     ¶7   In   a   postconviction   motion,   Dodson   argued   that   the

circuit court's statements demonstrated an improper reliance on

his gun ownership and CCW permit, in contravention of his Second

Amendment rights.7     The postconviction court denied the motion,


     7
      Dodson's postconviction motion also sought to withdraw his
guilty plea, alleging that he received ineffective assistance of
counsel. He does not pursue that relief in this appeal.
                                    4
                                                                      No.       2018AP1476-CR



concluding that the challenged statements, in context, were not

improper.       The    court     of    appeals      affirmed,    holding          that    the

sentencing court's statements demonstrated that Dodson was being

punished not for exercising his Second Amendment rights but rather

his "distorted, misguided belief" that he could unlawfully and

lethally use his gun against the unarmed Freeman.                           See State v.

Dodson, No. 2018AP1476-CR, unpublished slip op., ¶¶16–18 (Wis. Ct.

App. Aug. 25, 2020).        We granted Dodson's petition for review.

                II.    STANDARD OF REVIEW & APPLICABLE LAW

     ¶8     We review a circuit court's sentencing decision for an

erroneous      exercise     of    discretion.          State         v.     Dalton,      2018

WI 85, ¶36, 383 Wis. 2d 147, 914 N.W.2d 120.                          A circuit court

erroneously exercises its sentencing discretion when it "actually

relies    on    clearly     irrelevant         or    improper        factors."            Id.

Accordingly, a defendant challenging his or her sentence must prove

by clear and convincing evidence that:                 (1) the challenged factor

is irrelevant or improper; and (2) the circuit court actually

relied on that factor.                State v. Pico, 2018 WI 66, ¶48, 382
Wis. 2d 273, 914 N.W.2d 95.

     ¶9     Under the improper-factor prong, sentencing factors are

proper when they inform valid sentencing objectives including "the

protection      of    the   community,         punishment       of        the   defendant,

rehabilitation of the defendant, and deterrence to others."                            State

v. Gallion, 2004 WI 42, ¶40, 270 Wis. 2d 535, 678 N.W.2d 197; see

also Wis. Stat. § 973.017(2).                 Primary factors informing those

objectives     are    the   gravity      of    the    offense,        the       defendant's


                                           5
                                                        No.     2018AP1476-CR



character, and the need to protect the public.                Gallion, 270

Wis. 2d 535, ¶44.    Secondary factors include:


      (1) Past record of criminal offenses; (2) history of
      undesirable behavior pattern; (3) the defendant's
      personality, character and social traits; (4) result of
      presentence investigation; (5) vicious or aggravated
      nature of the crime; (6) degree of the defendant's
      culpability;   (7) defendant's   demeanor   at    trial;
      (8) defendant's   age,   educational   background    and
      employment record; (9) defendant's remorse, repentance
      and cooperativeness; (10) defendant's need for close
      rehabilitative control; (11) the rights of the public;
      and (12) the length of pretrial detention.


Id., ¶43, n.11.     Finally, a circuit court may properly entertain

a   "general   predisposition[],   based   upon   his   or    her   criminal

sentencing experience" so long as that predisposition is not "so

specific or rigid" that it "ignore[s] the particular circumstances

of the individual offender."        State v. Ogden, 199 Wis. 2d 566,

573, 544 N.W.2d 574 (1996).

      ¶10   Under   the   actual-reliance    prong,     we     review    the

sentencing transcript as a whole and assess any allegedly improper
comments within that context.      State v. Williams, 2018 WI 59, ¶52,

381 Wis. 2d 661, 912 N.W.2d 373.           To prove actual reliance a

defendant must identify where in the transcript the circuit court

both gave "explicit attention" to an improper factor and made the

improper factor a part of the "basis for the sentence."                  Id.

Therefore, a defendant will fall short of proving actual reliance

if the transcript lacks clear and convincing evidence that the

factor was the sole cause of a harsher sentence.              Id., ¶¶45-46,
53.    A defendant will also fail to show actual reliance if a

                                    6
                                                           No.    2018AP1476-CR



reference to a challenged factor bears "a reasonable nexus" to a

relevant, proper factor.        Id., ¶53.

                                III.   ANALYSIS

     ¶11    Turning from the law to the case before us, Dodson

isolates two statements that he contends offer clear and convincing

evidence that the circuit court actually relied on an improper

factor.    First, Dodson contends that the circuit court improperly

grafted a negative predisposition against all gun owners onto him

when it said that it has seen how "possessing a firearm" "changes

how they view the world" and "react and respond to people."

Second, Dodson argues that the circuit court improperly relied on

his gun ownership and CCW permit when it stated that "the day that

you applied for that concealed carry permit and went out and

purchased that firearm, and that extended magazine . . . set in

motion this circumstance."

     ¶12    We disagree.    Dodson's arguments ignore critical context

that, when read alongside the challenged statements, demonstrate

the circuit court neither exhibited an improper predisposition
against    all   gun   owners   nor    actually   relied   on    Dodson's   gun

ownership or CCW permit as part of his sentence.                 Our analysis

begins by providing the full context surrounding the challenged

statements.      We then assess the challenged statements in their

proper context under the established law.

                                 A.    Context

     ¶13    The circuit court's challenged statements arise in the

context of its struggle to reconcile Dodson's clean criminal record
and the innocuous circumstances leading up to the shooting, with
                                        7
                                                        No.    2018AP1476-CR



an element of Dodson's second-degree homicide charge:           his use of

unnecessary defensive force.     See Wis. Stat. § 940.01(2)(b).        That

is, the circuit court was trying to understand what caused this

"model citizen" to harbor the unreasonable belief that either he

"was in imminent danger of death or great bodily harm" or the

lethal "force used was necessary to defend [himself]."           Id.    This

inquiry into how the particular facts establish an element of the

offense is a necessary step in assessing the gravity of that

offense——a   proper   sentencing       factor.        See     Wis.     Stat.

§ 973.017(2)(ag); Gallion, 270 Wis. 2d 535, ¶44.

     ¶14   The circuit court then leaned on its judicial experience

to hypothesize about why Dodson used unnecessary defensive force.

The circuit court explained that in its "experience as a judge,"

it observed a recurring pattern wherein "possessing a firearm"

changes how some criminal defendants "view the world" and "react

and respond to people."    From the circuit court's standpoint that

pattern was apparent here:     Dodson reacted unreasonably to Freeman

because Dodson was armed with a gun.          That is, absent the gun,
Dodson would not have used lethal force.         But Dodson did have the

gun and a "distorted, misguided belief of the world that somehow

Mr. Freeman was a threat," which as Freeman's murder tragically

demonstrates, created a danger to the community——another proper

sentencing   consideration.      See   Wis.   Stat.    § 973.017(2)(ad);

Gallion, 270 Wis. 2d 535, ¶44.

                          B.   Predisposition

     ¶15   Having established the full context in which the circuit
court made the challenged statements, we next assess the statements
                                   8
                                                                   No.     2018AP1476-CR



in that context.           Dodson first challenges the circuit court's

comment about gun possession changing how some criminal defendants

both "view the world" and "react and respond to people" as an

improper predisposition against all gun owners or CCW permit

holders.       Dodson is incorrect.              The transcript read as a whole

shows   that     the     circuit    court        properly   cabined      any   "general

predisposition[]"         about     "when    a    certain   type   of     sentence    is

appropriate" both to its "criminal sentencing experience" and to

the "particular circumstances" of Dodson's criminal conduct.                          See

Ogden, 199 Wis. 2d at 573.                  Indeed, nothing in the transcript

indicates that this predisposition was "so specific or rigid as to

ignore"       Dodson's    "distorted,        misguided"     conduct      here,    which

included:

              Tracking down the first Buick instead of reporting the

               minor collision;

              Swapping out a regular-capacity magazine for an extended

               17-round magazine when tracking down the first driver,

               indicating that he anticipated a violent confrontation;
              Failing to either record the license plate or call the

               police when he began following Freeman's vehicle;

              Exiting his car when Freeman pulled over instead of

               driving away from the confrontation;

              Firing    six   rounds       at     the   unarmed   Freeman       as   he

               approached.

See id.       Accordingly, Dodson fails to meet his burden to prove an

improper predisposition.
                               C.    Actual Reliance
                                             9
                                                               No.   2018AP1476-CR



     ¶16    Dodson likewise fails to prove by clear and convincing

evidence that the circuit court improperly relied on his Second

Amendment activities when it speculated that "the day" Dodson

obtained his gun, extended magazine, and CCW permit "set in motion"

the homicide.        Assuming without deciding that this statement

contained an improper factor, the transcript lacks evidence of

actual reliance in at least two regards.                For one, when read in

context this statement "bore a reasonable nexus" to relevant and

proper sentencing factors.        See Williams, 381 Wis. 2d 661, ¶53.

As explained above, the circuit court made this statement while

assessing    both     the    offense's       gravity,    by    addressing      its

"unnecessary defensive force" element, and the need to protect the

public from the danger of Dodson's "distorted, misguided" view of

innocent community members.       See Wis. Stat. § 973.017(2); Gallion,

270 Wis. 2d 535, ¶44.

     ¶17    Second, nothing in the transcript suggests that the

circuit court increased Dodson's sentence solely because he owned

a gun or sought permission to carry it concealed.                    The circuit
court acknowledged that its reference to these activities was "only

speculation" about what caused an otherwise "model citizen" to

react to Freeman so unreasonably.            Nowhere did the circuit court

indicate    that    Dodson   received    a    longer    sentence     because   he

purchased the gun or applied for the CCW permit or that those

activities formed the "basis for the sentence."               See Williams, 381

Wis. 2d 661, ¶52. Indeed, this transcript stands in stark contrast

to the one in State v. Dalton that contained statements such as
"you will be punished for [exercising your constitutional right]
                                     10
                                                  No.   2018AP1476-CR



today" and "[exercising that right is] going to result in a higher

sentence for you."      383 Wis. 2d 147, ¶21.   While a sentencing

transcript need not contain statements as direct as those in Dalton

to meet the clear-and-convincing threshold, the statements here

fall short of that mark.    For that reason, we cannot disturb the

circuit court's wide sentencing discretion.      See Williams, 381

Wis. 2d 661, ¶¶45-47.

                           IV.   CONCLUSION

     ¶18   Dodson fails to prove by clear and convincing evidence

that the circuit court actually relied on an improper factor.

Accordingly, Dodson's sentence stands.

     By the Court.—The court of appeals' decision is affirmed.




                                  11
                                                        No.   2018AP1476-CR.bh


     ¶19   BRIAN HAGEDORN, J.    (concurring).         I join the majority

opinion, but write separately to make two points.

     ¶20   First, this case turns on how you view the sentencing

transcript.    I read the transcript the same way the postconviction

court and court of appeals did.          The circuit court was trying to

comprehend how Dodson came to have a "distorted, misguided belief

of the world that somehow Mr. Freeman" posed a deadly threat.             So,

drawing on a pattern it sometimes observed in criminal defendants

who previously purchased firearms, the circuit court offered its

"speculation" about how Dodson developed the criminal mindset that

precipitated     an   inexplicable        and     "baffl[ing]"     homicide.

Understood in this context, the circuit court was not declaring

that all gun owners or CCW licensees develop a warped mindset

toward the world around them.   Rather, the circuit court suggested

that in its experience, some do, and speculated that perhaps this

could explain Dodson's actions.          To be sure, the circuit court

could have been clearer.     But Dodson's contention that the court

punished him solely for exercising his Second Amendment rights is
unsupported by the sentencing transcript.

     ¶21   Second, as the majority explains, we employ a two-

pronged analysis when reviewing whether a sentencing court relied

on an improper factor.     We consider:         (1) whether the challenged

factor was improper, and (2) whether the sentencing court actually

relied on that factor.       State v. Pico, 2018 WI 66, ¶48, 382

Wis. 2d 273, 914 N.W.2d 95. Tracking the analysis in a prior case,

the majority concludes Dodson did not prove actual reliance——in
part because the discussion of Dodson's lawful gun possession

                                     1
                                                   No.   2018AP1476-CR.bh


shared a "reasonable nexus" with "relevant and proper sentencing

factors."    Majority op., ¶16; State v. Williams, 2018 WI 59, ¶53,

381 Wis. 2d 661, 912 N.W.2d 373.        While the majority's approach

comports with our prior discussion of the actual reliance prong,

in my view, the reasonable nexus analysis more properly belongs

under the improper factor prong.

     ¶22    Logically, whether something bears a reasonable nexus to

permissible sentencing considerations goes not to whether it was

improperly relied upon, but to whether the consideration was proper

in the first place.        State v. J.E.B. is a case in point.       161

Wis. 2d 655, 469 N.W.2d 192 (Ct. App. 1991).       There, the circuit

court discussed the defendant's tendency to read graphic novels

containing "descriptions of adults having sexual contact with

children."     Id. at 659.      Reading the novels, however, was a

constitutionally protected activity.       Id. at 663.    The court of

appeals concluded that referencing this protected material was not

off limits because there was "a reliable showing of a sufficient

relationship" between the protected activity and the criminal
conduct.     Id. at 673.     Therefore, even though constitutionally

protected activity was discussed, it was not improper because it

was tied to an appropriate and relevant sentencing consideration.

Federal courts evaluate these types of sentencing challenges under

this same analytical framework.         See Dawson v. Delaware, 503

U.S. 159, 166-67 (1992); United States v. Schmidt, 930 F.3d 858,

862-67 (7th Cir. 2019).

     ¶23    In this case, the majority correctly explains that the
circuit court's discussion of Dodson's gun possession was not about

                                    2
                                                     No.    2018AP1476-CR.bh


all gun owners; it was directly connected to Dodson's criminal

mindset and bore a reasonable nexus to the gravity of his offense

and the need to protect the public.      Majority op., ¶16.      While the

majority thus concludes there was no actual reliance, it would be

more analytically precise to hold that the reference to Dodson's

gun   possession    did   not     constitute   an    improper      factor.

Nevertheless,   I   acknowledge    our   precedent    has     employed    a

reasonable nexus test under the actual reliance prong and therefore

join the majority opinion.




                                    3
                                                            No.    2018AP1476-CR.rgb


      ¶24    REBECCA      GRASSL      BRADLEY,        J.            (dissenting).

"[H]oplophobia" is the "irrational fear of guns."                   Wis. Judicial

Comm'n v. Woldt, 2021 WI 73, ¶91, 398 Wis. 2d 482, 961 N.W.2d 854

(Rebecca       Grassl      Bradley,           J.,     concurring/dissenting).

"Constitutional rights must not give way to hoplophobia."                      Mance

v. Sessions, 896 F.3d 390, 405 (5th Cir. 2018) (Ho, J., dissenting

from a denial of a rehearing en banc). In this case, the sentencing

judge's hoplophobia was on full display——he gave Octavia Dodson a

particularly harsh sentence because Dodson legally purchased and

carried a firearm.1       In doing so, the sentencing judge violated

Dodson's constitutional right to keep and bear arms and deprived

Dodson of due process of law.

      ¶25    The majority ignores the facts in an effort to legitimize

Dodson's unlawful sentence.         It whitewashes what actually happened

at   the    sentencing    hearing    by       downplaying    and    twisting    the

sentencing judge's remarks. In its opening paragraph, the majority

minimizes Dodson's argument as the sentencing judge "relied on an

improper sentencing factor in mentioning his lawful gun ownership
and concealed-carry (CCW) permit."2              As the record reflects, the

sentencing judge imbued his entire sentencing rationale with the

fact of Dodson's lawful gun ownership and possession, repeatedly

emphasizing not only how such lawful activity influenced Dodson's

behavior,     but   how   it   "changes"        people     who    exercise   their




      1The Honorable M. Joseph Donald, Milwaukee County Circuit
Court, presided.
      2   Majority op., ¶1 (emphasis added).

                                          1
                                                                  No.    2018AP1476-CR.rgb


fundamental Second Amendment right——in the sentencing judge's own

worldview.

      ¶26   Instead of crafting an individualized sentence, the

sentencing judge focused on how lawful firearm possession changes

people, not on how Dodson unlawfully used his firearm.                                  The

sentencing judge reasoned:            (1) when a person buys a gun and begins

carrying    it   for       self-defense,        he   is    forever      changed    by   the

experience and starts to see the world as a threat; (2) therefore,

all gun owners are a danger to society——not just felons who

unlawfully use firearms; and (3) Dodson should be behind bars for

a particularly long time because he, like all other gun owners,

has a "distorted, misguided belief of the world," which causes him

to perceive non-existent threats.

      ¶27   Dodson's punishment was increased "solely" because he

"availed    himself"        of   a   constitutional         right.        See   State    v.

Williams, 2018 WI 59, ¶22, 381 Wis. 2d 661, 912 N.W.2d 373 (quoting

Buckner v. State, 56 Wis. 2d 539, 550, 202 N.W.2d 406 (1972)).

His   status     as    a    lawful    gun   owner         was   irrelevant,       and   its
consideration was improper.              Lawful gun ownership says nothing

about a person's character or propensity for violence.                            Because

the majority sanctions punishing lawful gun owners for exercising

the fundamental constitutional right to keep and bear arms, I

dissent.

      I.    SELF-DEFENSE, GUN OWNERSHIP, & VIRTUOUS CITIZENSHIP

      [L]aw-abiding citizens who arm themselves are exhibiting
      the moral temper appropriate to a free people. They do
      not regard their lives and safety as a gift from the
      government. Nor do they think they should wait for the


                                            2
                                                          No.   2018AP1476-CR.rgb

       government to come along and save them when their lives
       or the lives of other innocent people are threatened.
Nelson Lund, The Right to Arms and the American Philosophy of

Freedom, First Principles, Oct. 17, 2016, at 1, 18.

       ¶28    Every person has a natural right to defend himself, which

is protected by both the Second Amendment to the United States

Constitution as well as Article I, Sections 1 and 25 of the

Wisconsin Constitution.         People are born with this right, and the

government may not infringe it.            See Porter v. State, 2018 WI 79,

¶52, 382 Wis. 2d 697, 913 N.W.2d 842 (Rebecca Grassl Bradley &

Kelly, JJ., dissenting).        "[People] should have a right to destroy

that    which   threatens   [them]    with    destruction:       for,   by    the

fundamental law of nature, man being to be preserved as much as

possible, when all cannot be preserved, the safety of the innocent

is to be preferred[.]"      John Locke, Second Treatise of Government

§ 16 (1690).     Indeed, "self defence is nature's eldest law."              John

Dryden, Absalom and Achitophel, as reprinted in 9 The Works of

John Dryden, at 217, 231 (1808).

       ¶29    Millions of Americans, including hundreds of thousands

of Wisconsinites, keep and bear arms in exercising their natural

right    to     self-defense.        See    Christopher    J.     Schmidt,     An

International Human Right to Keep and Bear Arms, 15 Wm. & Mary

Bill Rts. J. 983, 994 (2007) ("The Framers believed individual

self-defense was an inalienable natural right. . . .              The right to

keep and bear arms was a by-product of the natural right to self-

defense and survival. . . .          Consequently, the right to keep and

bear arms was also described as a natural right that does not
belong to the government but to the individual."). Although Dodson

                                       3
                                                             No.   2018AP1476-CR.rgb


admittedly committed a crime by using unnecessary defensive force,

his lawful gun ownership and possession had no bearing on his

culpability or character.

     ¶30      Wisconsin's concealed carry law reflects a legislative

recognition that lawfully purchasing and carrying a firearm is

completely consistent with responsible citizenship.                 See generally

C'Zar Bernstein, Timothy Hsiao & Matt Palumbo, The Moral Right to

Keep and Bear Firearms, 29 Pub. Aff. Q. 345 (2015).                As the Framers

understood,     "an   individual's    ability    to     arm    himself     against

threats to his person, property, or . . . the State" is "[t]he

cornerstone of strength of a republican society[.]"                   Schmidt, An

International Human Right to Keep and Bear Arms, at 994.                      As a

matter   of    law,   law-abiding    citizens    have    a    constitutionally-

protected right to possess firearms and the government may not

punish them for exercising it.

     ¶31      Both the United States Constitution and the Wisconsin

Constitution protect the individual right to keep and bear arms.

The Second Amendment to the United States Constitution provides:
"A well regulated Militia, being necessary to the security of a

free State, the right of the people to keep and bear Arms, shall

not be infringed."         As particularly relevant in this case, the

Second Amendment "guarantee[s] the individual right to possess and

carry weapons in case of confrontation."              District of Columbia v.

Heller, 554 U.S. 570, 592 (2008).               This individual right is

incorporated     against    the   states   by   the    Fourteenth      Amendment.

McDonald v. City of Chicago, 561 U.S. 742, 750, 791 (2010).



                                       4
                                                         No.   2018AP1476-CR.rgb


     ¶32    Article I, Section 25 of the Wisconsin Constitution

states:     "The people have the right to keep and bear arms for

security,    defense,     hunting,    recreation    or   any    other    lawful

purpose."       We   recently       described     this   provision       as     "a

straightforward declaration of an individual right to keep and

bear arms for any lawful purpose[,]" including "obtaining a license

to carry concealed weapons."3         Wisconsin Carry, Inc. v. City of

Madison, 2017 WI 19, ¶¶10–11, 373 Wis. 2d 543, 892 N.W.2d 233.

Among other lawful purposes, the Framers of Section 25 enumerated

both "security" and "defense" as functions which animated the

people's decision to protect the right to keep and bear arms.

     ¶33    American citizens have a long history and tradition of

keeping and bearing arms in case of confrontation.               The right to

do so antedates the establishment of government at any level. Both

our federal and state constitutions preserve this most fundamental

and natural right from infringement by the government.                  Citizens

may not be punished for lawfully exercising it.

                              II.    BACKGROUND
                     A.   Octavia Dodson & His Crime

     ¶34     As acknowledged by the sentencing judge, Dodson was a

model citizen before committing this crime.4                   A hard-working

employee and a good father, Dodson had no criminal history.5                  Like


     3 The majority does not address Article I, Section 25 of the
Wisconsin Constitution even though Dodson raised it. Dodson's Br.
at 16.
     4   R. 73:32.
     5   R. 17:9–12; R. 73:32.

                                       5
                                                                   No.    2018AP1476-CR.rgb


millions of other model citizens, Dodson chose to keep and bear

arms.       In 2014, he became a concealed carry permit-holder after

completing all state-mandated training.6 In the sentencing judge's

personal view, Dodson's decision to purchase and carry a firearm

somehow impaired his virtue, an opinion utterly antithetical to

founding       principles      underlying          the     explicit       constitutional

protection afforded the natural right to keep and bear arms.

       ¶35     The sentencing judge would have us believe that each day

Dodson exercised his right to keep and bear arms, he menaced

society.          For    the     sentencing              judge,    Dodson's         lawful,

constitutionally-protected conduct before the crime overshadowed

the crime itself.          With no grounding in reality, the sentencing

judge hypothesized that gun owners possess an increased propensity

for    violence    triggered     by     a    purportedly          paranoid       worldview,

clouded by misperceptions of non-existent threats.                              In applying

his    own    "distorted"    views      of       gun   owners     in     this    case,   the

sentencing judge impermissibly stereotyped Dodson.

       ¶36     In March 2016, Dodson, a Black man, was the victim of a
hit and run.7      The driver of a Buick rear-ended him and then drove

away.       Dodson tried to follow the fleeing Buick, but he lost sight

of    it.      Minutes   after    the       collision,       Dodson      spotted     Deshun

Freeman's Buick, which, contrary to Dodson's belief at the time,

probably was not the Buick involved in the hit and run.                               After

Dodson followed Freeman's Buick, Freeman pulled over and exited


       R. 1:4. The state requires extensive training.
       6                                                                           See Wis.
Stat. § 175.60(4)(a) (2013–14).
       7   R. 1:3 & n.2.

                                             6
                                                           No.   2018AP1476-CR.rgb


his vehicle.          As the majority notes, the two men were standing

only "about two car-lengths" away.8            Freeman moved toward Dodson,

yelling racial epithets.9          Mistakenly thinking Freeman was armed,

Dodson shot Freeman multiple times with a handgun, which he was

lawfully carrying as a concealed carry permit-holder.                    Freeman

died. A few hours later, Dodson surrendered himself to the police.

       ¶37     For apparent dramatic effect, the majority emphasizes

that Dodson "swapped out his pistol's ten-round magazine for an

extended 17-round magazine" as he was searching for the Buick.10

So what? The sentencing judge did not even mention this irrelevant

fact, but merely noted Dodson purchased an extended magazine,

without discussing how Dodson used it.11              The conflation of lawful

purchase and possession with unlawful use is the central problem

with the sentencing judge's remarks (and the majority's approval

of them).

       ¶38     No one has suggested the magazine was atypical, much

less       illegal.     To   the   contrary,   such    magazines   are   "fairly

ordinary" and "popular."           See Miller v. Bonta, __ F. Supp. 3d __,
2021 WL 2284132 *1 (S.D. Cal.), appeal filed ("Like the Swiss Army

Knife, the popular AR-15 rifle is a perfect combination of home


       8    Majority op., ¶3.

       The majority fails to mention Dodson is a Black man and
       9

merely says Freeman yelled an "obscenity[.]"      Id., ¶4. The
majority employs euphemisms. Understanding why Dodson may have
perceived a threat——even if one did not, in fact, exist——is
critical to understanding his actual culpability.
       10   Id., ¶3; see also id., ¶15.
       11   R. 73:30–31.

                                         7
                                                       No.   2018AP1476-CR.rgb


defense weapon and homeland defense equipment. . . .           This case is

not about extraordinary weapons lying at the outer limits of Second

Amendment    protection.     The   banned   'assault   weapons'     are   not

bazookas, howitzers, or machineguns.        Those arms are dangerous and

solely useful for military purposes.        Instead, the firearms deemed

'assault weapons' are fairly ordinary, popular, modern rifles.").

     ¶39    More fundamentally, even if there were something unusual

about a 17-round magazine, it would have no bearing on this case.

Would Dodson be less culpable in the majority's view if he had

used a ten-round magazine instead?           The majority doesn't say.

Perhaps it deems a ten-round magazine less scary.             Regardless of

the majority's feelings toward guns, our constitutions do not

countenance Wisconsinites being punished more harshly for lawfully

carrying weapons a judge deems insufficiently mundane.

     ¶40    The State charged Dodson with second-degree intentional

homicide by unnecessary defensive force and sought a penalty

enhancer for use of a dangerous weapon.            The penalty enhancer

related to Dodson's use of the firearm, and had nothing to do with
the extended magazine.       Dodson pled guilty in exchange for the

State dismissing the penalty enhancer and agreeing to seek a

"substantial prison term" rather than a specific sentence.12

     ¶41    The majority fails to mention the presentence writer

recommended a sentence of five to nine years of initial confinement

followed    by   five   to   six   years    of   extended     supervision——




     12   R. 70:2–3; see also R. 13:2.

                                     8
                                                             No.    2018AP1476-CR.rgb


substantially      less   than    the    sentence   Dodson    received.13        The

presentence writer noted, "Mr. Dodson expressed sincere remorse

for his behavior, and was tearful in expressing his desire to go

back in time."14      The presentence writer emphasized the incident

happened "[i]n the flash of a second" and seemed to believe Dodson

was in fear for his life.15

                          B.   The Sentencing Hearing

     ¶42    At the sentencing hearing, the State expressed grave

concern    about    America's      gun    laws——"critical          context"16   also

noticeably left unmentioned by the majority.             This context informs

the sentencing judge's remarks.               See United States v. Lemon, 723

F.2d 922, 931–32 (D.C. Cir. 1983). In particular, the prosecutor's

anti-gun sermon influenced the judge's reasoning for the sentence

he imposed on Dodson.          The State claimed:

     I think that given the way our laws are now, a law-
     abiding citizen who's not otherwise prohibited can
     exercise the right to keep and bear [arms] on the Second


     13R. 17:20. We often refer to the presentence investigation
for context. See, e.g., State ex rel. Wren v. Richardson, 2019 WI
110, ¶4, 389 Wis. 2d 516, 936 N.W.2d 587 ("In early 2006, 15-year-
old Joshua Wren shot and killed a man. He pled guilty to first-
degree reckless homicide, and in March 2007 was sentenced to 21
years of initial confinement and nine years of extended
supervision——considerably more than Wren's counsel suggested and
longer than was recommended in the presentence investigation
report (PSI)."). The majority conspicuously omits any summary of
the PSI.
     14   R. 17:19.
     15   R. 17:19.
     16The majority accuses Dodson of "ignor[ing] critical
context[,]" majority op., ¶12, while giving the reader only a
selective and truncated version of the facts.

                                          9
                                                    No.   2018AP1476-CR.rgb

    Amendment and the State can't prohibit the carrying of
    deadly force concealed on one's person because we have
    just decided as a people, that that is not a reasonable
    restriction on the time, place, and manner on the
    exercise of that inalienable right, and that's our law.
    That's where we are as a society. But the public does
    still have a right to be protected from people who think
    that this is some sort of a game, or that this is not
    real, or that this is a movie or a video. And that we
    can carry around these pieces of technology, which are
    capable of taking away a human life in a nano second.
    These are semiautomatic weapons. They are going to fire
    just as fast as a person who can pull the trigger. In
    [sic] a 17-round capacity is meant for nothing, nothing
    more than killing as quickly and efficiently as one
    possibly can.

    . . . .

    It's just, we just as a society, as a community, we just
    cannot look the other way and chalk this kind of carnage
    up to our CCW laws or our self-defense laws, or our
    castle doctrines, or whatever we have got these days
    that are condoning deadly force.[17]
The prosecutor's hyperbolic comments stand in contrast to the

record, nothing in which indicates Dodson considered himself a

character in a "movie or a video."

    ¶43     Betraying his derision for the people's fundamental

right to keep and bear arms, the prosecutor complained that laws
protecting the people's exercise of their natural right to self-

defense    "condon[e]    deadly   force."18   Dodson   admittedly     used

unnecessary defensive force; therefore, he could not claim self-

defense.     However, he did nothing wrong by lawfully carrying a

firearm in case of confrontation.         The prosecutor, by attacking

CCW, self-defense, and the castle doctrine, conflated Dodson's


    17    R. 73:18–20.
    18    R. 73:19–20.

                                     10
                                                                No.    2018AP1476-CR.rgb


unlawful use of force with his lawful decision to purchase and

carry a firearm.

     ¶44    To    "condone"     means    to        "[f]orgive    or     overlook      (an

offence; freq. a spouse's adultery)" or to "[a]pprove, sanction,

esp. reluctantly[.]"         Condone, Shorter Oxford English Dictionary

(6th ed. 2007); see also Condone, Black's Law Dictionary (11th ed.

2019)   ("To     voluntarily    pardon        or    overlook    (esp.      an   act   of

adultery).").      It can also mean to "permit the continuance of (as

vice, gambling)[.]"          Condone, Webster's Third New International

Dictionary       (2002).       Contrary        to      the     State's     moralistic

disparagement of the people's fundamental constitutional rights,

self-defense serves as a "justification" for an otherwise criminal

act, not an "excuse."         An act done in self-defense is not merely

tolerated by the law——it is declared rightful.                         Marcia Baron,

Justifications and Excuses, 2 Ohio St. J. Crim. L. 387, 388–90

(2005).    Compare Justification, Black's Law Dictionary ("A lawful

or sufficient reason for one's acts or omissions; any fact that

prevents an act from being wrongful."), with Excuse, Black's Law
Dictionary ("A defense that arises because the defendant is not

blameworthy for having acted in a way that would otherwise be

criminal.      • The following defenses are the traditional excuses:

duress,      entrapment,       infancy,            insanity,     and      involuntary

intoxication.").      The prosecutor's comments relegated self-defense

to an excuse, on par with insanity.                See Baron, Justifications and

Excuses, at 388–89 ("Insanity is an excuse; self-defense is a

justification.").          By extension, the prosecutor's comments also



                                         11
                                                            No.    2018AP1476-CR.rgb


called into question the character of lawful gun owners who

exercise their right to self-defense.

      ¶45    Such a belittling attitude toward fundamental laws by a

lawyer sworn to uphold them is disconcerting.                The right to keep

and bear arms may be listed second in the Bill of Rights, but

"[t]he Second Amendment is neither second class, nor second rate,

nor second tier."         Mance, 896 F.3d at 396 (Willett, J., dissenting

from a denial of a rehearing en banc).              The prosecutor's hostility

toward CCW, self-defense, and the castle doctrine set the tone for

the   rest    of    the    sentencing    hearing,      conveying     a    sentiment

ultimately adopted by the sentencing judge.               At the outset of his

remarks,     the   sentencing    judge    identified      relevant       sentencing

factors     but    then   acknowledged        the   prosecutor's    diatribe    was

intended "almost in a sense to demonize the defendant in such a

way that the Court truly understands what's at stake."19                        The

sentencing judge then moralized about how gun ownership "changes"

people:

      In reviewing this case, I have to say I am completely
      baffled as to why this happened. And I don't think that
      there is any rational way of trying to explain it. I
      can tell you this, Mr. Dodson, that in my experience as
      a judge, I have seen over time how individuals when they
      are possessing a firearm, how that in some way changes
      them. It changes how they view the world. It changes
      how they react and respond to people. I know that this
      is only speculation on my part, but I do strongly feel
      that the day that you applied for that concealed carry
      permit and went out and purchased that firearm, and that
      extended magazine, whether your rational beliefs for
      possessing it, whether you felt the need to somehow arm
      yourself and protect yourself from essentially the crime


      19   R. 73:30.

                                         12
                                                      No.   2018AP1476-CR.rgb

     that is going on in this community I think on that day
     set in motion this circumstance.

     It is clear to me, Mr. Dodson, that for whatever reason,
     and it appears that it is a distorted, misguided belief
     of the world that somehow Mr. Freeman was a threat that
     required you, in essence, to terminate his life. Makes
     no sense.[20]
No other portion of the sentencing judge's remarks were as long as

his speech about the malefactions of lawful gun owners.              Contrary

to the majority's view, the sentencing judge did much more than

make an off the cuff remark that could be construed to express a

bias against gun owners; the judge's remarks bristled with animus

toward them.

     ¶46    The sentencing judge then turned to Dodson's driving

habits on the night in question, stating "[t]here is that factor,

too, that I struggle with as to why Mr. Freeman pulled over and

got out of his car."21         By using the language "factor, too" in

transitioning away from his criticisms of gun ownership, the

sentencing judge made clear he considered gun ownership as a factor

in sentencing Dodson.     Our constitutions prohibit this.

     ¶47    The   sentencing    judge    then   discussed   victim    impact
statements, Dodson's character, accomplishments, and acceptance of

responsibility, and statements Dodson made to law enforcement that

were not factually supported. He reiterated his belief that Dodson

was "operating under some misguided belief, some distorted view of

the world that somehow Desh[u]n Freeman was a threat[.]"22 Notably,


     20   R. 73:30–31.
     21   R. 73:31 (emphasis added).
     22   R. 73:32 (emphasis added).

                                    13
                                                          No.   2018AP1476-CR.rgb


the sentencing judge did not merely say Dodson had a "distorted

view" that Freeman was a threat——he said Dodson had a "distorted

view    of    the   world[.]"       This    generalized   statement    strongly

indicates the sentencing judge inferred character traits from

Dodson's lawful gun ownership.

       ¶48    Given the majority's fast and loose description of the

sentencing hearing, it is necessary to discuss what the sentencing

judge did not say.          The sentencing judge's remarks were brief.

Absent from them is any discussion of why Dodson might have been

fearful.      In fact, the sentencing judge barely discussed Dodson's

actions on the night of his crime.              When the sentencing judge did

so,    he    focused    primarily    on     Dodson's   ostensibly   aggressive

driving.      The sentencing judge said:          "I struggle with as to why

Mr. Freeman pulled over and got out of his car.                  And the only

rationale that I can surmise, is that there was something about

how you were operating your vehicle at that time that at least

attracted his attention to you."23

       ¶49    The majority also mistakenly claims the sentencing judge
"properly cabined" his remarks about gun owners to "some criminal

defendants[.]"24        In the majority's recasting of the hearing, the

sentencing judge was not speaking about gun owners generally——just

violent felons.         The record proves the falsity of the majority's

reconstruction of the hearing. The sentencing judge actually said:

"I have seen over time how individuals when they are possessing a

firearm, how that in some way changes them.               It changes how they

       23   R. 73:31.
       24   Majority op., ¶15.

                                           14
                                                     No.     2018AP1476-CR.rgb


view the world."25    The sentencing judge referred to "individuals,"

not "some criminal defendants," and lest there be any doubt about

what he meant, moments later he also said, "I do strongly feel

that the day that you applied for that concealed carry permit and

went out and purchased that firearm . . . set in motion this

circumstance."26      Of course, when Dodson lawfully purchased a

firearm, he was a lawful gun owner, not a felon or misdemeanant in

the criminal justice system.

     ¶50    The sentencing judge sentenced Dodson to fourteen years

of   initial   confinement   followed     by   six   years     of   extended

supervision, for a total of twenty years imprisonment.27                    In

announcing the sentence, he mentioned twice that Dodson was forever

prohibited     from   possessing   a    firearm.28     Dodson       filed   a

postconviction motion for resentencing, which was heard by a

different judge.29




     25   R. 73:30 (emphasis added).
     26   R. 73:30–31.
     27   R. 73:34.
     28R. 73:33, 35 ("You are not to own or possess any
firearms. . . . One other thing I forgot. Mr. Dodson, you are a
convicted felon. From this time forward you may not own or possess
a firearm. If you do so, you can be charged and prosecuted as a
felon in possession of a firearm.").
     29The Honorable Carolina Stark, Milwaukee County Circuit
Court, presided.

                                   15
                                                              No.    2018AP1476-CR.rgb


              C.     The Postconviction Proceedings & Appeal

      ¶51    The      postconviction         judge      denied       the     motion.30

Critically, however, she found the sentencing judge's comments on

gun ownership were not merely passing remarks but reflected his

reasons      for     imposing     the     sentence.           Specifically,          the

postconviction judge stated:

      [W]hen I look at them [the comments of the sentencing
      judge] there in the context of what he said, I do think
      that he was relying on [them]. So the reliance prong of
      this analysis I think is satisfied.

      I think he was relying on the things that he said were
      factors or things that he was announcing as part of his
      thought process he was relying on them.[31]
Nevertheless, the postconviction judge concluded, "the types of

statements . . . the          defendant    has   raised      as     evidence    of   an

improper     sentencing       factor . . . are         not   improper       sentencing

factors when you look at them and look at them in the context of

what [the sentencing judge] was saying."32                    The postconviction

judge seemed to reason that, while perhaps a person's status as a

gun owner and permit holder could be an improper factor, as applied

in   this    case,     they    were   not.       The    majority      discards       the
postconviction judge's finding of actual reliance even though we

generally     give     such   findings    some   weight——at         least    when    the



       Dodson's motion also requested plea withdrawal, alleging
      30

ineffective assistance of counsel. This appeal, however, concerns
only his request for resentencing.     See State v. Dodson, No.
2018AP1476-CR, unpublished slip op., ¶9 (Wis. Ct. App. Aug. 25,
2020) (per curiam).
      31   R. 72:25.
      32   R. 72:25.

                                          16
                                                                   No.   2018AP1476-CR.rgb


postconviction judge is different than the sentencing judge.                          See

State    v.    Alexander,      2015    WI    6,      ¶34,    360     Wis. 2d 292,     858

N.W.2d 662.

       ¶52     Dodson appealed.       The court of appeals affirmed.                State

v. Dodson, No. 2018AP1476-CR, unpublished slip op. (Wis. Ct. App.

Aug. 25, 2020) (per curiam).               It assumed "it would be improper to

punish a defendant for legally exercising his or her right to bear

arms under the United States and Wisconsin Constitutions."                           Id.,

¶13.    It concluded, however, the sentencing judge did not actually

rely on Dodson's status as a gun owner and concealed carry permit-

holder. Id., ¶16. It stated, "the trial court's comments indicate

that it, like the parties, was trying to make sense of what

appeared to be a senseless homicide[.]"                     Id.    We granted Dodson's

petition for review.

                            III.     STANDARD OF REVIEW

       ¶53     Generally,     we   review        a   circuit       court's    sentencing

determination for an erroneous exercise of discretion.                          State v.

Gayton, 2016 WI 58, ¶19, 370 Wis. 2d 264, 882 N.W.2d 459 (citing
State     v.    Gallion,    2004      WI    42,      ¶17,    270    Wis. 2d 535,      678

N.W.2d 197).       "In exercising discretion, sentencing courts must

individualize the sentence to the defendant based on the facts of

the case by identifying the most relevant factors and explaining

how the sentence imposed furthers the sentencing objectives."

State v. Harris, 2010 WI 79, ¶29, 326 Wis. 2d 685, 786 N.W.2d 409

(citing      Gallion,   270    Wis. 2d 535,          ¶¶39–48).           "Individualized

sentencing . . . has          long    been       a   cornerstone         to   Wisconsin's
criminal justice jurisprudence."                  Gallion, 270 Wis. 2d 535, ¶48;

                                            17
                                                             No.    2018AP1476-CR.rgb


see also In re Judicial Admin. Felony Sentencing Guidelines, 120

Wis. 2d 198, 202, 353 N.W.2d 793 (1984) (per curiam).

         ¶54    A circuit court erroneously exercises its discretion if

it misapplies the law by relying on a "clearly irrelevant or

improper factor[]" in determining a sentence.                State v. Pico, 2018

WI 66, ¶48, 382 Wis. 2d 273, 914 N.W.2d 95 (quoting Harris, 326

Wis. 2d 685, ¶30); see also State v. Loomis, 2016 WI 68, ¶31, 371

Wis. 2d        235,   881    N.W.2d 749     (citing     McCleary    v.   State,   49

Wis. 2d 263, 278, 182 N.W.2d 512 (1971)).                Whether a circuit court

relied on particular statements made at sentencing is a question

of fact, which the defendant bears the burden of proving by clear

and convincing evidence.                 See Alexander, 360 Wis. 2d 292, ¶17

(citations omitted).             In this case, the only evidence of reliance

is   a    transcript        of   the   sentencing     hearing.      Therefore,    we

independently determine whether the sentencing judge relied on his

statements about guns and gun owners, although we benefit from the

postconviction judge's findings.                 State v. Travis, 2013 WI 38,

¶48, 347 Wis. 2d 142, 832 N.W.2d 491; Alexander, 360 Wis. 2d 292,
¶34.           Whether a factor is irrelevant or improper presents a

question of law we also review independently.                      See Loomis, 371

Wis. 2d 235, ¶29 (citing Jackson v. Buchler, 2010 WI 135, ¶39, 330

Wis. 2d 279, 793 N.W.2d 826).

                                   IV.    APPLICATION

                                  A.   Actual Reliance

         ¶55    As the postconviction judge recognized, the sentencing

judge actually relied on Dodson's status as a gun owner and
concealed carry permit-holder.              Actual reliance is established if

                                            18
                                                        No.   2018AP1476-CR.rgb


the sentencing judge gave "explicit attention" to Dodson's status

such that his status "formed part of the basis for the sentence."

See Alexander, 360 Wis. 2d 292, ¶25 (quoting State v. Tiepelman,

2006 WI 66,       ¶14, 291 Wis. 2d 179, 717 N.W.2d 1;            Travis, 347

Wis. 2d 142,       ¶¶28,   31).          Dodson's      exercise      of     his

constitutionally-protected right to keep and bear arms not only

"formed part of the basis for the sentence," it was central to the

imposition of a sentence considerably harsher than the PSI writer's

recommendation.

     ¶56    The   sentencing   judge     began   his   remarks    by      noting

relevant and proper factors he was supposed to consider.                  Before

he discussed any of them, however, he suggested that the State's

argument was intended to "demonize" Dodson to ensure the judge

understood "what's at stake."33        The sentencing judge did not say

explicitly what he thought was "at stake;" however, immediately

following this comment he spoke at length about gun ownership and

how it "changes" people.       He claimed he "ha[d] seen over time how

individuals when they are possessing a firearm, how that in some
way changes them.     It changes how they view the world.          It changes

how they react and respond to people."34         The judge did not refer

to Dodson's particular circumstances but instead categorically

grouped him with gun owners as a whole.

     ¶57    The sentencing judge then stated:

     I know that this is only speculation on my part, but I
     do strongly feel that the day that you applied for that

     33   R. 73:30.
     34   R. 73:30 (emphasis added).

                                    19
                                                   No.    2018AP1476-CR.rgb

       concealed carry permit and went out and purchased that
       firearm, and that extended magazine, whether your
       rational beliefs for possessing it, whether you felt the
       need to somehow arm yourself and protect yourself from
       essentially the crime that is going on in this community
       I think on that day set in motion this circumstance.[35]
This comment reveals the sentencing judge speculated that Dodson's

lawful decision to keep and bear arms changed his worldview and

"set in motion" a series of events culminating in his unlawful

behavior.        Given the temporal proximity of this comment to the

sentencing judge's statement that gun ownership changes people,

the judge made clear he stereotyped Dodson by finding him——like

gun owners generally——forever changed for the worse by carrying a

gun.        The temporal proximity is dispositive to the analysis the

majority should have employed; we are, after all, required to view

sentencing statements in context, not in isolation.             Id., ¶30

(citing Harris, 326 Wis. 2d 685, ¶45).

       ¶58     The sentencing judge solidified his reliance with his

very next statement.      He claimed this tragedy was likely caused by

Dodson's "distorted, misguided belief of the world that somehow

Mr. Freeman was a threat[.]"36      Notably, the sentencing judge made

a similar comment toward the close of his remarks, after discussing

other factors everyone agrees he considered.37           Critically, the

sentencing judge did not claim that Dodson had a "distorted,

misguided belief" that Freeman was a threat; he claimed that Dodson




       35   R. 73:30–31 (emphasis added).
       36   R. 73:31 (emphasis added).
       37   R. 73:32.

                                    20
                                                         No.   2018AP1476-CR.rgb


had a "distorted, misguided belief of the world" that caused him

to wrongly perceive Freeman as a threat.38

     ¶59    Although Dodson, by pleading guilty, admitted that he

acted unreasonably, the sentencing judge did not articulate a

legitimate basis for finding that Dodson's unreasonable behavior

stemmed    from    a   paranoid   worldview.      This   finding    was   based

primarily    on     the   sentencing    judge's    biased——and     admittedly

speculative——opinion that gun owners generally view the world as

a threat.         Importantly, the judge felt "strongly"            about his

subjective opinions——a point he felt compelled to articulate at

sentencing.39      In conveying those opinions, the sentencing judge

paid "explicit attention" to Dodson's status as a gun owner and

concealed carry permit-holder.         See id., ¶25.

     ¶60    Immediately after a lengthy discussion of gun ownership,

the sentencing judge said, "[t]here is that factor, too, . . . as



     38   The majority does not dispute this point.            It says:

     The circuit court explained that in its "experience as
     a judge," it observed a recurring pattern wherein
     "possessing a firearm" changes how some criminal
     defendants "view the world" and "react and respond to
     people."   From the circuit court's standpoint that
     pattern was apparent here: Dodson reacted unreasonably
     to Freeman because Dodson was armed with a gun. That
     is, absent the gun, Dodson would not have used lethal
     force. But Dodson did have the gun and a "distorted,
     misguided belief of the world that somehow Mr. Freeman
     was a threat," which as Freeman's murder tragically
     demonstrates, created a danger to the community——another
     proper sentencing consideration.

Majority op., ¶14 (citing Wis. Stat. § 973.017(2)(ad)).
     39   R. 73:30.

                                       21
                                                                   No.    2018AP1476-CR.rgb


to why Mr. Freeman pulled over and got out of his car."40                         The use

of the phrase "factor, too" shows that the immediately preceding

discussion was more than a passing remark.                      The use of that phrase

indicates Dodson's status as a gun owner and permit holder was a

factor      on    at    least     equal     footing    with       Dodson's      debatably

belligerent driving.             Accordingly, not only did the sentencing

judge pay explicit attention to Dodson's status as a lawful gun

owner and concealed carry permit-holder, it "formed part of the

basis for his sentence."              Id.

      ¶61    The       prosecutor's       comments,    which       have    already     been

discussed        in    detail,    provide    further       context       indicating    the

sentencing judge actually relied on Dodson's constitutionally-

protected status.            See Lemon, 723 F.2d at 931–32.               The sentencing

judge even acknowledged the prosecutor's argument was intended to

ensure he understood what was "at stake."41                       The full transcript

of   the    sentencing        hearing     confirms     the      sentencing     judge    was

responding        to    an    argument      advanced       by    the     prosecutor——and

generally signaling his agreement.
      ¶62    Actual reliance is supported by the length of the gun

ownership        discussion      in   proportion      to   the     sentencing     judge's

remarks as a whole.           Nothing else was discussed to the same extent.

The postconviction judge's findings substantiate this analysis.

See Alexander, 360 Wis. 2d 292, ¶34.                 Although she interpreted the

sentencing judge's remarks differently, the postconviction judge



      40   R. 73:31 (emphasis added).
      41   R. 73:30.

                                             22
                                                              No.    2018AP1476-CR.rgb


found the comments actually constituted part of the basis for the

sentence.42

       ¶63    The             majority            nevertheless              declares

"Dodson . . . fail[ed] to prove by clear and convincing evidence

that the circuit court improperly relied on his Second Amendment

activities when it speculated that 'the day' Dodson obtained his

gun,    extended        magazine,    and   CCW   permit   'set      in   motion'   the

homicide."43        The majority's argument relies heavily on magic

words.      Apparently, because the sentencing judge said he was "only

speculat[ing]" about what caused Dodson to shoot Freeman, his

remarks are insulated from scrutiny.44              Magic words cannot save an

unlawful sentence.            See State v. Morgan-Owens, No. 2008AP887-CR,

unpublished slip op., ¶33 (Wis. Ct. App. Dec. 16, 2008) (Kessler,

J., dissenting) ("Although the trial court indicated that the

pregnancy would 'not enter into this Court's decision-making in

this    case,'      I   am    not   convinced    that   the   pregnancy     did    not

negatively impact the sentence.             These were not passing references

to the pregnancy.            On the contrary, the remarks indicate that the
court was highly focused on the fact that Morgan-Owens became

pregnant . . . .          The totality of the trial court's comments show

the court believed that Morgan-Owens intentionally became pregnant

in order to positively influence the court at sentencing, and that

it considered the pregnancy in a negative context at sentencing.").



       42   R. 72:25.
       43   Majority op., ¶16.
       44   Id., ¶17.

                                           23
                                                                  No.    2018AP1476-CR.rgb


       ¶64       It is not necessary for a sentencing judge to say "you

will be punished for [exercising your constitutional right] today"

or "[exercising that right is] going to result in a higher sentence

for you."45           Although the majority professes it is not requiring

defendants to identify such an explicit statement, it fails to

provide any other avenue for meeting the artificially high bar it

sets in this case.          By effectively requiring a sentencing judge to

admit wrongdoing, the majority impermissibly raises the burden of

proof from clear and convincing evidence to beyond a reasonable

doubt.

  B.        Dodson's Gun Ownership:           An Irrelevant & Improper Factor

       ¶65     Dodson's status as a gun owner and concealed carry

permit-holder         was   both   an    irrelevant       and   improper      sentencing

factor.         The    sentencing       judge      increased    Dodson's      punishment

because he exercised his constitutional right to keep and bear

arms.       "To punish a person because he has done what the law plainly

allows him to do is a due process violation of the most basic

sort[.]"       Bordenkircher v. Hayes, 434 U.S. 357, 363 (1978) (citing
North Carolina v. Pearce, 395 U.S. 711, 738 (1969) (Black, J.,

concurring/dissenting),            overruled         by   Alabama       v.   Smith,   490

U.S. 794 (1989)).

       ¶66     Dodson's     status      was     irrelevant      because,     as   already

explained, no reasonable inference whatsoever about a person's

propensity for violence or his character in general can be drawn

from lawful gun ownership.                In Dawson v. Delaware, the United


       Id. (quoting State v. Dalton, 2018 WI 85, ¶21, 383
       45

Wis. 2d 147, 914 N.W.2d 120) (modifications in the majority).

                                              24
                                                             No.   2018AP1476-CR.rgb


States Supreme Court held the First and Fourteenth Amendments to

the United States Constitution prohibited the introduction into

evidence of a defendant's membership in the Aryan Brotherhood

because his membership had "no relevance[.]"                    503 U.S. 159, 160

(1992).     Dawson's reasoning applies with particularly strong force

in this case.

      ¶67     David Dawson was prosecuted in a capital case for a

murder he committed after escaping prison.                 Id. at 160–61.     While

on the run, he broke into a home, killed a woman, and then stole

her   money    and    car   before   fleeing.        Id. at 161.       Dawson   had

stipulated that the Aryan Brotherhood was a prison gang that

"entertains white racist beliefs[.]"                 Id. at 165.       The murder

victim was white.           Id. at 166.        The prosecutor never introduced

any other evidence about the Aryan Brotherhood.                  Accordingly, the

Court deemed Dawson's membership in that group an irrelevant

sentencing factor.

      ¶68     If   there     had   been   evidence     associating     the   Aryan

Brotherhood with "violent escape attempts" or "murder," the Court
declared it "would have [had] a much different case."                  Id. at 165.

However, "the Aryan Brotherhood evidence was not tied in any way

to the murder of Dawson's victim."               Id. at 166.     "[T]he inference

which the jury was invited to draw in this case tended to prove

nothing     more     than    the   abstract      beliefs   of    the . . . [Aryan

Brotherhood]."       Id.    The evidence "was employed simply because the

jury would find these beliefs morally reprehensible."                  Id. at 167.

That violated Dawson's constitutionally-protected associational
rights.     Id.

                                          25
                                                         No.   2018AP1476-CR.rgb


      ¶69   Just as Dawson's membership in a hate group was an

irrelevant sentencing factor, even more so was Dodson's status as

a lawful gun owner and concealed carry permit-holder in this case.

The prosecutor introduced no evidence about gun owners at all; he

merely asserted, in conclusory fashion, that they are dangerous.

While personal opinions about the desirability of gun ownership

and possession may diverge greatly among members of the judiciary

as much as among the citizenry, judges are duty-bound to apply the

law and not their personal opinions in all cases before them.                 In

upholding the rule of law, judges may punish people for committing

crimes.     They may not punish people for exercising constitutional

rights judges may disfavor.

      ¶70   United States v. Lemon, a D.C. Circuit case, is also

instructive.      723 F.2d 922.   At sentencing, the prosecution argued

the defendant, Edward Lemon, was a member of a "Black Hebrew sect"

and that "his crime was part of a pattern of crimes committed for

the benefit of the Black Hebrew community."            Id. at 925.     Despite

Lemon's denial, the judge relied on the prosecution's assertions.
Id. at 924, 931–32.         The D.C. Circuit vacated and remanded for

resentencing.       It held:      "A sentence based to any degree on

activity     or   beliefs     protected   by    the    first    amendment    is

constitutionally invalid."        Id. at 938 (emphasis added).         Even if

Lemon was a member, "mere membership," the court concluded, "would

be an impermissible factor in sentencing."             Id. at 940.

      ¶71   By analogy, a sentence based on activity protected by

the   Second      Amendment     is   also      constitutionally       invalid.
"Consideration      of   political   beliefs,     as    distinguished       from

                                     26
                                                                         No.   2018AP1476-CR.rgb


criminal activity, would clearly be impermissible in determining

defendants' sentences, because it would impair the rights of the

defendants under the First Amendment, protecting public expression

of their political beliefs, by words and symbols."                              United States

v.   Bangert,       645   F.2d   1297,        1308        (8th    Cir.    1981)     (citations

omitted).       While the sentencing judge could obviously consider

Dodson's use of his gun to kill Freeman, consideration of Dodson's

lawful ownership and possession of his gun during sentencing was

clearly      impermissible       and    violated           Dodson's       rights    under    the

Second Amendment.

       ¶72    Factoring     lawful          gun        ownership   and     possession       into

sentencing as a basis for increasing the defendant's punishment

also implicates due process by assigning negative traits to all

gun owners.        We have recognized that "certain factors are improper

for [a] circuit court to consider at sentencing and therefore

violate a defendant's right to due process:                               race or national

origin, gender, alleged extra-jurisdictional offenses, and the

defendant's or victim's religion."                        Alexander, 360 Wis. 2d 292,
¶23.    When constitutionally-protected factors such as race or

religion      are    considered        at    sentencing,           the    chance     that   the

defendant is impermissibly stereotyped——and thereby                                 denied an

individualized sentence——is high.                        See Harris, 326 Wis. 2d 685,

¶101 (Ann Walsh Bradley, J., concurring).

       ¶73    In    this    case,       the        sentencing        judge       pejoratively

stereotyped         all    gun    owners,               thereby     denying        Dodson     an

individualized sentence while impermissibly punishing him not only
for his crime but for his constitutionally-protected activity as

                                                  27
                                                                No.    2018AP1476-CR.rgb


well.     The sentencing judge's comments on gun ownership invoked

"general    predispositions"      grounded      in       his   experience,      at   the

expense of the particulars of the case.                  See State v. Ogden, 199

Wis. 2d 566,      573,    544    N.W.2d 574     (1996).               Tellingly,     the

sentencing judge never discussed Dodson's belief that his life was

in danger, instead pronouncing in conclusory fashion that Dodson

had a "distorted, misguided belief of the world[,]"46 cultivated

(in the judge's own worldview) by Dodson's decision to lawfully

carry a concealed firearm.           Absent from the sentencing judge's

consideration            was         Dodson's              side            of        the

story——that he, a Black man, was approached by a man yelling racial

slurs.     In fact, the sentencing judge barely discussed Dodson's

crime at all, instead impermissibly focusing on Dodson's exercise

of his constitutionally-protected right to keep and bear arms as

the predominate basis for the sentence imposed.

                                V.   CONCLUSION

     ¶74    The    majority      establishes         a     dangerous        precedent,

sanctioning the State's imposition of enhanced punishment based
upon a defendant's exercise of a constitutionally-protected right.

No one challenges the State's prerogative to punish criminals for

the crimes they commit.         Dodson pled guilty to a serious crime for

which the law authorizes a penalty.              The constitution, however,

does not authorize punishment based in whole or in part on the

defendant's    constitutionally-protected            conduct,         no   matter    how

inadvisable the judge may deem it.



     46   R. 73:31.

                                       28
                                                No.   2018AP1476-CR.rgb


    ¶75     In this case, Dodson's punishment was impermissibly

increased because he chose to exercise his right to keep and bear

arms.    Dodson's punishment should have been based solely on his

unlawful use of a firearm, not his lawful ownership or possession

of it.     The majority's conflation of the two imperils the Second

Amendment rights of Wisconsin citizens.    I dissent.

    ¶76     I am authorized to state that Chief Justice ANNETTE

KINGSLAND ZIEGLER and Justice PATIENCE DRAKE ROGGENSACK join this

dissent.




                                  29
    No.   2018AP1476-CR.rgb




1